  Case: 1:17-md-02804-DAP Doc #: 1821 Filed: 07/09/19 1 of 2. PageID #: 56811

                                              ~ypF CHI~gC
                                             G
                                             ~      3~    ~
                                                         .~:~
                                            z ~'~
                                            9 ""   I ,I I~~~Z
                                                  ~.a'~
                                                          P
                                               hg' Tf~ 4~h~


                                     ~I:PAR'1'MI;N"1' <)F I.A~'

                                        ci~rY <>r cHicnc~~

                                IN THE UNITED STATES DISTRICT COURT

                                FOR THE NORTHERN DISTRICT OF OHIO




   IN RE: NATIONAL PRESCRIPTION                                  MDL DOCKET NO.: 2804
   OPIATE LITIGATION
                                                                  Hon. Judge Dan A. Polster


   This document relates to: ALL CASES




               DECLARATION OF MARK A. FLESSNER IN SUPPORT OF HIS
               APPOINTMENT AS CLASS COUNSEL FOR CITIES/COUNTIES
                              NEGOTIATION CLASS


       1.       I, Mark A. Flessner of City of Chicago ("City") Department of Law, submit this
declaration in support of my appointment as Cities/Counties Negotiation C1assCounsel.

       2.      I am the 49th Corporation Counsel for the City. As the head of the City's
Department of Law, I oversee the City's approximately 300 lawyers, who conduct all the law
business of the city.

        3.      As a key legal advisor to the Mayor and the City's more than forty Departments,
as well as its agencies and officials, I am primarily focused on advancing the City's interests,
with a commitment to justice, fairness, and equality. Throughout my career, I have used the law
to level the playing field for those seeking equal access to justice and opportunity, free from the
burden of discrimination based on race, national origin, gender, sexual preference or economic
class.

       4.      I have practiced law in the City for more than 30 years. I served as an Assistant
United States Attorney for the Northern District of Illinois for almost 12 years, and I have been

               1 L1 \OI2'l'H I.ASALLI~; S"1'REI:'C, SCI"1'l; 600, CHICAGO, ILL[\OIS 60602
  Case: 1:17-md-02804-DAP Doc #: 1821 Filed: 07/09/19 2 of 2. PageID #: 56812

in 3 separate large law firms over about a 20-year period. In May of 2019, the newly-elected
Mayor of the City appointed me Acting Corporation Counsel, and my appointment was
confirmed by the City Council a few days later.

        5.     When I was a federal prosecutor at the United States Attorney's Office, I led
major investigations involving sophisticated and complex financial fraud, white collar crime,
gangs, and narcotics cases. I also investigated international money laundering, terrorism, and
cases involving national security.

        6.     Prior to becoming Corporation Counsel, I was a partner in the firm Holland &
Knight. There, I advised clients regarding litigation risks, and assisted clients facing government
scrutiny in civil, criminal, and regulatory matters. I also represented clients facing complex
commercial litigation, class actions, internal corporate investigations, grand jury inquiries, and
issues involving the Foreign Corrupt Practices Act.

        7.       The City is currently litigating suits against opioids manufacturers and distributors
within this federal MDL which bring claims against opioid manufacturers and distributors for
their role in creating and sustaining the prescription opioid epidemic.

        I, Mark A. Flessner, declare under penalty of perjury, under the Laws of the United
States, that the foregoing is true and correct.

EXECUTED this 9th day of July, 2019, in Chicago, Illinois.


                                               MAR A. FL SSNE
                                               Corporation Counsel, City of Chicago
                                               Department of Law
                                               121 North LaSalle Street, Suite 600
                                               Chicago, IL 60602
                                               Mark.Flessner@cityofchicago.org




                                                  3
